DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 12-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carralero et al. (US 2012/0080942 A1).
In regards to claim 1, Carralero discloses, in figure 1, an apparatus (100), comprising: a plurality of power supply channels (output of 110A-110E, and 180), wherein each power supply channel is configured to connect to a corresponding power supply system of a plurality of power supply systems (110A-110E and 180) comprising a mains utility power system (180) and at least one renewable power system (110A-110E; Par 0017-0018); a power output channel (input of 170) configured to connect to an electric power distribution system (loads 170); a power source selection system (150; Par 0017, 0029) coupled between the power supply channels (output of 110A-110E and 180) and the power output channel (input of 170); energy monitoring and metering circuitry (160) configured to generate metering data which indicates a power availability of each power supply system connected to each power supply channel (Par 0022, 0029), and power usage of the electrical power distribution system (Par 0027, 0030-0031); and a control system (150) configured to (i) process the metering data to determine the power availability of the power supply systems and the power usage of the electrical power distribution system based on the metering data (Par 0027-0029), and (ii) control the power source selection system to selectively connect and disconnect one or more of the power supply channels to the power output channel (Par 0029-0030), and thereby connect one or more of the power supply systems (110A-110E, 180) to the electrical power distribution system (loads 170), based on the determined power availability of the power supply systems and the power usage of the electrical power distribution system (Par 0029-0030).
In regards to claim 2, Carralero discloses, in figure 1, the apparatus of claim 1, wherein the energy monitoring and metering circuitry (160) comprises a plurality of energy metering circuit blocks (interfaces 160), wherein each energy metering circuit block is configured to generate metering data for a corresponding one of the power supply channels (Par 0022, 0029-0030).
In regards to claim 3, Carralero discloses, in figure 1, the apparatus of claim 1, further comprising bidirectional switching circuitry (125) coupled to power supply channels, wherein bidirectional switching circuitry (125) is responsive to control signals from the control system (150) to selectively connect and disconnect one or more of the power supply channels from the power source selection system (Par 0017, 0029-0030).
In regards to claim 4, Carralero discloses, in figure 1, the apparatus of claim 1, wherein the power source selection system (150) comprises multiplexer circuitry (Par 0026).
In regards to claim 5, Carralero discloses, in figure 1, the apparatus of claim 1, wherein the control system (150) comprises a processor which is configured to execute software code to intelligently control the power source selection system (Par 0030-0031).
In regards to claim 6, Carralero discloses, in figure 1, the apparatus of claim 1, wherein the control system (150) comprises a transceiver which is configured to transmit power metering data and power availability data to a remote computing node over one of wired and wireless network connection (Par 0026).
In regards to claim 7, Carralero discloses, in figure 1, the apparatus of claim 1, wherein the control system (150) comprises a powerline modem which is configured to transmit power metering data and power availability data to a remote computing node over powerlines of a power grid of the mains utility power system (Par 0027, 0031).
In regards to claim 8, Carralero discloses, in figure 1, a multi-modal energy system (100), comprising: a control system (150); a plurality of power supply systems (110A-110E and 180) coupled to the control system (150), where the power supply systems comprise a mains utility power system (180) and at least one renewable power system (110A-110E; Par 0017-0018); an electrical power distribution system (loads 170) coupled to the control system (150); wherein the control system (150) is configured to (i) monitor each power supply system to determine a power availability of each power supply system (Par 0027-0029), (ii) determine an amount of power usage by the electrical power distribution system (Par 0027-0029), and (iii) selectively connect and disconnect one or more of the power supply systems (110A-110E and 180) to the electrical power distribution system (loads 170) based on the determined power availability of the power supply systems and the determined power usage of the electrical power distribution system (Par 0029-0030).
In regards to claim 9, Carralero discloses, in figure 1, the multi-modal energy system of claim 8, wherein the at least one renewable power system (110A-110E) comprises at least one a solar power system, a wind power system, a fuel cell system, an organic waste energy system, and a battery bank (Par 0018).
In regards to claim 12, Carralero discloses, in figure 1, the multi-modal energy system of claim 8, wherein in monitoring each power supply system (110A-110E and 180) to determine a power availability of each power supply system, the control system (150) is configured to determine a presence or absence available power of each power supply system (Par 0027-0029), and to determine an amount of power that can be supplied by each power supply system for a given time period (Par 0022, 0027-0029).
In regards to claim 13, Carralero discloses, in figure 1, the multi-modal energy system of claim 8, wherein the control system (150) comprises a processor which is configured to execute software code to intelligently control functions of the control system (Par 0030-0031).
In regards to claim 14, Carralero discloses, in figure 1, the multi-modal energy system of claim 8, wherein the control system (150) comprises a transceiver which is configured to transmit information regarding the power availability of each power supply system and the determined amount of power usage by the electrical power distribution system, to a remote computing node over one of wired and wireless network connection (Par 0026).
In regards to claim 15, Carralero discloses, in figure 1, the multi-modal energy system of claim 8, wherein the control system (150) comprises a powerline modem which is configured to transmit information regarding the power availability of each power supply system and the determined amount of power usage by the electrical power distribution system, to a remote computing node over powerlines of a power grid of the mains utility power system (Par 0027, 0031).
In regards to claim 16, Carralero discloses, in figure 1, the multi-modal energy system of claim 8, wherein the control system (150) is configured to receive power usage information from a remote power monitoring system of the mains utility power system, and wherein the processor is configured to process the power usage information received from the remote power monitoring system to further selectively connect and 31Docket: 1815-22disconnect one or more of the power supply systems to the electrical power distribution system based at least in part on the received power usage information (Par 0029-0030).
In regards to claim 17, Carralero discloses, in figure 1, a method comprising: monitoring each power supply system of a plurality of power supply systems (110A-110E and 180) that are configured to supply power to an electrical power distribution system (loads 170), to determine a power availability of each power supply system (Par 0027-0029), wherein the power supply systems comprise a mains utility power system (180) and at least one renewable power system (110A-110E; Par 0017-0018); monitoring power usage of the electrical power distribution system to determine an amount of power usage by the electrical power distribution system of each power supply system (Par 0027-0029); and selectively connecting and disconnect one or more of the power supply systems to the electrical power distribution system based on the determined power availability of the power supply systems and the determined power usage by the electrical power distribution system (Par 0029-0030).
In regards to claim 18, Carralero discloses, in figure 1, the method of claim 17, wherein the at least one renewable power system (110A-110E) comprises at least one a solar power system, a wind power system, a fuel cell system, an organic waste energy system, and a battery bank (Par 0018).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carralero et al. (US 2012/0080942 A1) in view of King et al. (US 2017/0168516 A1).
In regards to claim 10, Carralero disclose the multi-modal energy system of claim 8, but does not disclose wherein the electrical power distribution system comprises a power distribution panel of a building, and branch circuits of the building, which are connected to the power distribution panel.
However, King discloses, in figure 1, wherein the electrical power distribution system comprises a power distribution panel (20) of a building (Par 0033), and branch circuits of the building (14, 18, 26, 38), which are connected to the power distribution panel (20; Par 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carralero to incorporate the teachings of King by including wherein the electrical power distribution system comprises a power distribution panel of a building, and branch circuits of the building, which are connected to the power distribution panel in order to reduce utility transient loads and carbon emissions during certain times of the day, lower or eliminate excessive demand charges to the customer, and provide power to the load 14 even during occurrences of a utility grid failure (King; Par 0035).
In regards to claim 11, Carralero disclose the multi-modal energy system of claim 8. King further discloses, in figure 1, wherein the electrical power distribution system (20) comprises an electric vehicle charging station (38; Par 0034).
 Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carralero to incorporate the teachings of King by including wherein the electrical power distribution system comprises an electric vehicle charging station in order to reduce utility transient loads and carbon emissions during certain times of the day, lower or eliminate excessive demand charges to the customer, and provide power to the load 14 even during occurrences of a utility grid failure (King; Par 0035).
In regards to claim 19, Carralero disclose the method of claim 17, but does not disclose wherein the electrical power distribution system comprises a power distribution panel of a building, and branch circuits of the building, which are connected to the power distribution panel.
However, King discloses, in figure 1, wherein the electrical power distribution system comprises a power distribution panel (20) of a building (Par 0033), and branch circuits of the building (14, 18, 26, 38), which are connected to the power distribution panel (20; Par 0033).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carralero to incorporate the teachings of King by including wherein the electrical power distribution system comprises a power distribution panel of a building, and branch circuits of the building, which are connected to the power distribution panel in order to reduce utility transient loads and carbon emissions during certain times of the day, lower or eliminate excessive demand charges to the customer, and provide power to the load 14 even during occurrences of a utility grid failure (King; Par 0035).
In regards to claim 20, Carralero disclose the method of claim 17. King further discloses, in figure 1, wherein the electrical power distribution system (20) comprises an electric vehicle charging station (38; Par 0034).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Carralero to incorporate the teachings of King by including wherein the electrical power distribution system comprises an electric vehicle charging station in order to reduce utility transient loads and carbon emissions during certain times of the day, lower or eliminate excessive demand charges to the customer, and provide power to the load 14 even during occurrences of a utility grid failure (King; Par 0035).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/              Examiner, Art Unit 2842        
/LINCOLN D DONOVAN/               Supervisory Patent Examiner, Art Unit 2842